Citation Nr: 1734329	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of bilateral inguinal hernias.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 2001 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction for this case was subsequently transferred to Montgomery, Alabama.  

The issues of entitlement to service connection for migraine headaches and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The Veteran does not have any residuals of the bilateral inguinal hernias.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for residuals of bilateral inguinal hernias have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Merits of the Service Connection Claim

The Veteran asserts that he has bilateral hearing loss that is related to service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and are subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing Loss

Here, the Veteran asserts that he has bilateral hearing loss that is related to service.  He contends that he was exposed to noise during his time in service, working with motors, generators, and pneumatic tools.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In a June 2009 audiometric test, the Veteran's hearing thresholds were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
10
LEFT
15
20
25
25
30

Based on the auditory thresholds, the Veteran would not be considered hearing impaired for VA purposes.  Unfortunately, no Maryland CNC Test is provided for this examination.  Similarly, in an August 2009 VA audiological exam, the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
10
15
15
15
20

Based on this examination, the Veteran's auditory threshold still does not meet the level of hearing impairment for VA purposes.  Moreover, the Veteran's Maryland CNC Test results revealed a speech discrimination score of 96 percent for both the right and left ear.  Therefore, the preponderance of the evidence is against a finding of hearing impairment under VA regulations.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule.  However, where the evidence of record preponderates against the finding that the Veteran's disability was caused or aggravated by his military service, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Residuals of bilateral inguinal hernias

In the August 2009 VA examination, the Veteran reported that while in service he noticed bulging in his right inguinal area.  Upon examination, he was diagnosed with bilateral inguinal hernias and underwent surgery to repair it in 2005.  During the VA examination, the Veteran reported occasional pain in the area.  However, the examiner found no objective evidence of any residuals.  There was no injury or wound related to the hernia, no tuberculosis of the peritoneum, and the hernia was surgically repaired.  After conducting all appropriate test, the examiner concluded that the Veteran did not suffer from any significant effects of the hernias.  Although the Veteran reported occasional pain, the Board notes that generally pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there is no diagnosis of residuals of the Veteran's bilateral inguinal hernias, service connection must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt rule.  However, where the evidence of record preponderates against the finding that the Veteran's disability was caused or aggravated by his military service, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of bilateral inguinal hernias is denied.

REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, in the August 2009 VA examination, the examiner indicated that the Veteran suffered from weekly headaches that last for hours but are not prostrating.  However, the examiner did not diagnose the Veteran with migraine headaches, as the testing revealed no objective evidence of a headache disorder.  Conversely, in physician notes from the St. Mary's VA Medical Center (VAMC), the Veteran was diagnosed with chronic headaches.  Unfortunately, it is unclear whether the diagnosis made by the Veteran's physician was based on testing or the Veteran's subjective reporting.  Therefore, a VA examination to necessary to determine the current severity and etiology of the Veteran's claimed headaches.

Similarly, in the August 2009 VA examination, the examiner indicated that the Veteran suffered from low back pain, but after conducting tests, concluded that the Veteran had a normal spine.  However, in clinical notes from August 2009, the Veteran's physician at St. Mary's VAMC diagnosed the Veteran with lumbago or chronic lower back pain.  The clinical notes did not reflect testing but detailed the Veteran's reported symptomology.  Again, it is unclear whether the Veteran has a proper diagnosis of a low back disability; therefore, a VA examination in necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Only after all available records have been associated with the electronic claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed low back disability and migraine headaches, and their relationship, if any, to the Veteran's military service.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s), and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated evaluations, studies, and tests should be conducted.  

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back disability had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service in the Persian Gulf. 

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back disability is from an undiagnosed illness resulting from his Persian Gulf service.

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current migraine headaches had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service in the Persian Gulf. 

(d) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current migraine headaches stem from an undiagnosed illness resulting from his Persian Gulf service.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Then readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


